Citation Nr: 0937180	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin condition 
involving the neck and bilateral legs as a result of exposure 
to chemical herbicides.

2.  Entitlement to service connection for testicular cancer 
as a result of exposure to chemical herbicides.

3.  Entitlement to service connection for prostate problems 
(benign prostatic hypertrophy) as a result of exposure to 
chemical herbicides.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for cholesterol 
imbalances, to include as secondary to service-connected 
diabetes mellitus, type II.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO decision, which 
denied claims for service connection for a skin condition 
involving the neck and bilateral legs as a result of exposure 
to chemical herbicides, testicular cancer as a result of 
exposure to chemical herbicides, and prostate problems 
(benign prostatic hypertrophy) as a result of exposure to 
chemical herbicides; and an August 2007 RO decision, which 
denied claims for service connection for PTSD and cholesterol 
imbalances as secondary to diabetes mellitus, type II, and 
granted a claim for service connection for diabetes mellitus, 
type II, assigning a 20 percent evaluation, effective March 
16, 2007.

The Board notes that the Veteran submitted a notice of 
disagreement (NOD) in April 2008 with respect to a January 
2008 denial of a claim for service connection for tinnitus.  
In a November 2008 rating decision, the RO granted service 
connection for tinnitus.  This decision was a complete grants 
of benefits with respect to this issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue 
of entitlement to service connection for tinnitus is not 
currently on appeal before the Board. 

The Board also notes that a letter was sent to the Veteran in 
April 2008 reflecting that he had been put on a list of 
persons wishing to appear before the Travel Board.  In May 
2008, the Veteran submitted a letter indicating that he never 
requested this hearing and wished it to be canceled. 

The issues of entitlement to service connection for a skin 
condition involving the neck and bilateral legs as a result 
of exposure to chemical herbicides and entitlement to service 
connection for testicular cancer as a result of exposure to 
chemical herbicides are addressed in the REMAND portion of 
the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1.  Prostate problems, to include benign prostatic 
hypertrophy, are not shown by competent medical evidence of 
record to be etiologically related to a disease, injury, or 
event in service, nor are they shown to have manifested 
within 1 year of discharge from service.

2.  The Veteran's service-connected diabetes mellitus, type 
II is manifested by the use of prescription medication and 
assertions of a restricted diet.

3.  A cholesterol imbalance is not considered a disability 
for VA compensation purposes.

4.  The most probative medical evidence of record does not 
reveal that the Veteran has a diagnosis of PTSD related to an 
in-service stressor. 


CONCLUSIONS OF LAW

1.  Prostate problems, to include benign prostatic 
hypertrophy, were not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, and 3.309 
(2008).
2.  The criteria for a disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II have 
not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.119, 
Diagnostic Code 7913 (2008).

3.  A cholesterol imbalance is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in August 2006 and April 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, these 
letters described how appropriate disability ratings and 
effective dates were assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All available records identified by the Veteran as relating 
to these claims have been obtained, to the extent possible.  
The Board notes that the Veteran submitted an Authorization 
and Consent to Release Information form in September 2006, 
which listed treatment that he has received for a prostate 
condition.  However, as the Veteran listed the specific dates 
of this treatment and attached medical records from these 
facilities for these dates, the Board finds that the claims 
file contains the records identified as being related to the 
Veteran's prostate claim, and VA has fulfilled its duty to 
assist.  The Board finds that the record contains sufficient 
evidence to make a decision on the claims.  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with a VA examination for his 
diabetes mellitus, type II most recently in May 2008.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds that the 
examination in this case is adequate upon which to base a 
decision and that a new VA examination need not be conducted 
at this time.

With regard to the Veteran's claims of service connection, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

With respect to the Veteran's claim for service connection 
for prostate problems, the Board notes that there is no 
competent medical evidence linking this disability to 
military service, and no lay evidence of continuity of 
symptomatology suggesting an association to service.  The 
Veteran specifically indicated on his July 2006 claim that 
his prostate problem began in 2001, approximately 35 years 
after his discharge from active duty. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since his discharge from service.  Here, 
however, the Veteran's service treatment records contain no 
evidence of treatment for or complaints of a prostate 
problem, nor has he proffered lay statements indicating that 
he has had continuous symptoms of this disability since his 
active duty.  As mentioned above, he has specifically 
proffered lay statements indicating that he did not have any 
symptoms associated with this disability until many years 
after his discharge from service.  Thus, as there is no 
medical evidence suggesting an association between his 
current symptoms and service, and no lay evidence as to the 
presence of symptomatology in service or the continuity of 
symptoms since service, the Board finds that the third prong 
of McLendon is not met, and that VA examination or opinion is 
not warranted.

With respect to the Veteran's claim for service connection 
for PTSD, the Board notes that, as will be discussed below, 
there is no medical evidence of record reflecting that the 
Veteran has ever been diagnosed with PTSD and no evidence of 
record of a verifiable in-service stressor.  Moreover, in a 
January 2007 VA treatment record, the Veteran's PTSD 
screening specifically yielded negative results.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the Veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a Veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  In short, without 
evidence of a verifiable in-service stressor, PTSD cannot be 
granted.  Therefore, without a verified stressor, providing 
the Veteran a medical examination for PTSD would serve no 
purpose in advancing his claim.

With regard to the Veteran's claim for service connection for 
cholesterol imbalances, as will be discussed below, this is 
considered a laboratory finding, and not a disability for 
which service connection is warranted.  Under these 
circumstances, the Board finds that no reasonable possibility 
exists that any further assistance, to include obtaining an 
examination or opinion, would aid him in substantiating this 
claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).  As such, a VA examination is not 
warranted in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

More specifically, service connection for PTSD requires 
medical evidence establishing a diagnosis of the disability, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

Certain diseases, to include malignant tumors, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for prostate problems 
(benign prostatic hypertrophy) as a result of exposure to 
chemical herbicides.

The Veteran is seeking entitlement to service connection for 
prostate problems.  Specifically, he asserted in his July 
2006 claim that he developed a prostate problem in 2001 as 
the result of in-service exposure to agent orange.

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of a prostate problem 
or condition.  However, the Board notes that the Veteran's 
service personnel records do reflect that he served in the 
Republic of Vietnam from November 1965 to June 1966.  As 
such, in-service exposure to herbicides is presumed. 

The Board notes that the current medical evidence of record 
reflects that the Veteran has been diagnosed with benign 
hypertrophy of the prostate without urinary obstruction.  See 
VA treatment records, July 2006 and January 2007.  The Board 
notes that the Veteran was also diagnosed with prostatitis in 
March 2004.  See Grace Weekend Clinic treatment record, March 
2004.  In an April 1987 VA letter regarding the Veteran's 
participation in the Agent Orange Registry, he was noted as 
having a past history of a urinary tract infection involving 
the prostate gland, which has been resolved.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  Currently, there is no evidence of record reflecting 
that the Veteran had a prostate problem of any kind in 
service and no competent medical opinion has related a 
current prostate problem to service.  Thus, the Veteran's 
must claim fail on a direct basis.  See Hickson, supra. 

With respect to granting service connection on a presumptive 
basis under 38 C.F.R. § 3.309(a), the Board notes that there 
is no evidence of record indicating that the Veteran had a 
malignant tumor or prostate cancer within one year following 
service.  As such, service connection cannot be granted on a 
presumptive basis under 38 C.F.R. § 3.309(a).

With respect to granting service connection presumptively on 
the basis of in-service exposure to agent orange or 
herbicides, the Board notes that prostate cancer is a disease 
listed under 38 C.F.R. § 3.309(e) as being presumptively 
associated with agent orange exposure.  However, the medical 
evidence of record does not reflect that the Veteran has ever 
been diagnosed with prostate cancer.  The medical evidence of 
record reflects that has been diagnosed with benign prostatic 
hypertrophy and prostatitis.  Therefore, as benign prostatic 
hypertrophy and prostatitis are not among the diseases listed 
as being presumptively associated with agent orange exposure 
under 38 C.F.R. § 3.309(e), service connection cannot be 
granted on a presumptive basis due to in-service exposure to 
agent orange. 

The Board acknowledges the Veteran's contentions that he has 
prostate problems as the result of in-service exposure to 
agent orange.  However, no medical evidence has been 
submitted to support this contention, and the Veteran does 
not have a current diagnosis of a condition that is 
considered to be presumptively associated with agent orange 
exposure.  The Veteran can attest to factual matters of which 
he had first-hand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, as noted, the Veteran 
has not asserted a continuity of symptomatology since 
service, and, as a lay person, he has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a prostate problems, and the 
benefit-of-the-doubt rule is not for application.  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II.

An evaluation of 20 percent is currently assigned to the 
Veteran's diabetes mellitus, type II, effective March 16, 
2007, under Diagnostic Code 7913.  The Veteran is seeking an 
increased rating. 

Under Diagnostic Code 7913, a rating of 20 percent is 
assigned for diabetes mellitus, requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, a restricted diet, regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

According to Note (1) of Diagnostic Code 7913, compensable 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  

The Board notes that the Veteran underwent a VA examination 
for his diabetes mellitus, type II in May 2008.  The examiner 
reviewed the claims file and noted that the Veteran did not 
have a history of hospitalization or surgery associated with 
diabetes mellitus, type II.  The examiner also noted that the 
Veteran has had no episodes of hypoglycemic reactions or 
ketoacidosis.  The Veteran was not instructed to follow a 
restricted or special diet and is not restricted in his 
ability to perform strenuous activities.  He was noted as not 
having symptoms of diabetic related peripheral vascular 
disease in the lower extremities, cardiac symptoms related to 
diabetes, visual symptoms related to diabetes, neurovascular 
symptoms related to diabetes, symptoms of peripheral 
neuropathy related to diabetes, symptoms of diabetic 
neuropathy, diabetic skin symptoms, gastrointestinal symptoms 
relating to diabetes, genitourinary symptoms relating to 
diabetes, or other symptoms of diabetic complications.  The 
examiner noted that the Veteran is being treated for 
hypertension and began taking medication prior to the onset 
of diabetes.  The examiner further noted that the Veteran 
exhibited no signs of significant weight loss or 
malnutrition, anemia, or other abnormal findings.  It was 
noted that he has not lost or gained any weight since his 
last examination and is currently obese. 

Additionally, the Board notes that the Veteran indicated on 
his March 2007 claim that he takes Metaformin HCL 500 mg. and 
has a restricted diet. 

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 40 percent 
rating.  The claim file contains no medical evidence 
reflecting that the Veteran must regulate his activities.  In 
fact, it was specifically noted in the May 2008 VA 
examination report that the Veteran is not restricted in his 
ability to perform strenuous activities.  As such, the Board 
finds that the criteria for a 40 percent rating have not been 
met.  The Veteran is adequately compensated with his current 
rating, and a higher rating is not warranted.  

The Board acknowledges the argument set forth in the November 
2007 NOD that VA has not adequately considered the Veteran's 
lay statements in determining the level of disability due to 
his diabetes.  The Board has, in fact, considered all of the 
Veteran's lay assertions.  Additionally, VA provided the 
Veteran a medical examination specifically to determine the 
level of disability due to his diabetes.  However, the 
medical evidence of record simply does not reflect that the 
Veteran is required to regulate his activities as a result of 
his diabetes mellitus, type II.  As such, an increased rating 
is not warranted.

The Board has reviewed the remaining diagnostic codes 
relating to disabilities or diseases of the endocrine system, 
but finds that they are inapplicable in this case.  See 38 
C.F.R. § 4.119, Diagnostic Codes 7900-7919 (2008). 
 
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's diabetes mellitus, type 
II has not been shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  As such, the Board finds that the requirements 
for referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  Fenderson, supra.

3.  Entitlement to service connection for cholesterol 
imbalances, to include as secondary to service-connected 
diabetes mellitus, type II.

The Veteran is seeking entitlement to service connection for 
cholesterol imbalances.  Specifically, the Veteran has 
asserted that he has developed a cholesterol imbalance as a 
result of his service-connected diabetes mellitus, type II. 

VA awards service connection for "disabilities."  See, e.g., 
38 U.S.C.A. § 1110 (West 2002).  The term "disability," as 
contemplated by VA regulation, contemplates impairment of 
earning capacity.  See 38 C.F.R. § 4.1 (2007); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Here, the Veteran points 
to a cholesterol imbalance as his claimed disability.

However, there is nothing in law or fact to suggest that a 
cholesterol imbalance, in and of itself, diminishes earning 
capacity in any way.  Accordingly, a cholesterol imbalance 
cannot properly be considered a "disability" for purposes of 
VA benefits.  Cf.  Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (indicating that diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are 
laboratory results and are not, in and of themselves, 
disabilities).  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the competent medical evidence of record does not 
show the Veteran to have a current diagnosis of disability 
related to a cholesterol imbalance, the Veteran has not 
asserted a specific disability related to a cholesterol 
imbalance, and a cholesterol  imbalance is not, in and of 
itself, deemed to be a disability according to VA standards, 
there may be no service connection for this claimed 
disability on either a direct or a secondary basis.

The Board acknowledges the Veteran's contention that he 
currently has a cholesterol imbalance.  However, even 
assuming that he does have such an imbalance, without a 
current diagnosis of a disability contemplated by VA 
regulation, service connection cannot be granted.  Therefore, 
the Board need not attempt to verify whether the Veteran 
currently has a cholesterol imbalance at this time.  

The Board also acknowledges the argument set forth in the 
November 2007 NOD that the fact that a cholesterol imbalance 
is considered merely a laboratory finding is irrelevant.  The 
Board, however, finds this fact to be extremely relevant.  As 
noted, cholesterol imbalances cannot properly be considered a 
"disability" for purposes of VA benefits.  Cf.  Schedule for 
Rating Disabilities; Endocrine System Disabilities, 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (indicating that diagnoses 
of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities).  Without a disability, service 
connection cannot be granted.  The Board notes that the 
Veteran is not precluded from filing a claim for service 
connection for a disability caused by cholesterol imbalances 
or related to cholesterol imbalances.  However, as of yet, 
the Veteran has not submitted a claim for such a disability, 
nor does the evidence of record reflect such a disability.

In sum, as a cholesterol imbalance is not a disability within 
the meaning of the law granting compensation benefits, 
service connection for a cholesterol imbalance must be 
denied.

4.  Entitlement to service connection for PTSD.

The Veteran is seeking entitlement to service connection for 
PTSD.  Specifically, he asserted in a March 2007 statement 
that he witnessed a prisoner shot and killed at the airport 
in Chu Lai in spring of 1966.  He further asserted in his 
March 2007 claim that he witnessed many Vietnamese people 
shot in DaNang in 1966 at the airport.  He also indicated 
that he witnessed wounded American soldiers brought to a 
helicopter pad in Chu Lai in 1966.  
	
As an initial matter, it is noted that there is no 
corroborative evidence that the Veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
Veteran's DD 214 Form does not reflect that he received any 
medals which are indicative of combat service.  Therefore, in 
order for service connection for PTSD to be awarded, a 
claimed stressor must be corroborated.

A review of the Veteran's service treatment records does not 
reflect any in-service treatment for a psychiatric disability 
of any kind.  Moreover, the current medical evidence of 
record gives no indication that the Veteran has sought 
treatment for or been diagnosed with a psychiatric disability 
of any kind, to include PTSD.  A January 2007 VA treatment 
record contained negative results from a PTSD screening. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim, the claims folder contains no medical 
evidence reflecting that the Veteran has been diagnosed with 
PTSD in accordance with the full diagnostic criteria for PTSD 
as set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  Thus, without a diagnosis, there may be no service 
connection for this claimed disability.  

The Board acknowledges the March 2007 statements from the 
Veteran's siblings indicating that he has had trouble 
sleeping since he came back from Vietnam and has had 
nightmares.  However, lay assertions of witnessed behavior 
does constitute a diagnosis of PTSD.  The Veteran's siblings 
can attest to factual matters of which they had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, lay persons have not been shown to be 
capable of making medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board notes that the Court has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  However, as the claims folder contains no diagnosis 
of a psychiatric disability of any kind, the Board finds that 
service connection is not warranted for a psychiatric 
disability other than PTSD either.

Moreover, the Board notes that there is no corroborative 
evidence to support the Veteran's accounts of his alleged 
stressor incidents.  As noted, the Veteran reported 
witnessing a prisoner or persons being shot and killed at an 
airport in Chu Lai in 1966 and witnessing wounded American 
soldiers being brought to a helicopter pad as his primary 
stressors.  The Veteran did not provide the name of the man 
or persons who were killed, indicate that he knew this man or 
other persons, or offer any evidence that could be used to 
help verify his account of seeing wounded American soldiers. 

In short, the claims folder contains no evidence of the 
alleged in-service stressor incidents, aside from the 
Veteran's statements.  As the Veteran has offered no name for 
the prisoner who was allegedly killed at the airport and has 
specifically indicated that he did not know this person, and 
he has offered no details regarding witnessing others 
wounded, the Board is unable to verify these stressor 
incidents.  The Board is not required to accept a Veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

Accordingly, the claim is denied, as the preponderance of the 
evidence is against a finding that the Veteran engaged in 
combat with the enemy while on active duty, there is no 
independent verification of his reported in-service 
stressors, and he has not been diagnosed with PTSD.  As noted 
above, the Veteran's lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  The law 
requires verification of a claimed stressor.  As there is no 
such evidence in this case, and no evidence of a diagnosis of 
PTSD in accordance with the criteria set forth in the DSM-IV, 
the preponderance of the evidence is against the claim, and 
it must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed 
Cir. 2001).  There is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for prostate problems 
(benign prostatic hypertrophy) as a result of exposure to 
chemical herbicides is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II is denied.

Entitlement to service connection for cholesterol imbalances, 
to include as secondary to service-connected diabetes 
mellitus, type II is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
a skin condition involving the neck and bilateral legs as a 
result of exposure to chemical herbicides and for testicular 
cancer as a result of exposure to chemical herbicides.  After 
a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior 
to the adjudication of these claims.

With respect to the Veteran's claim for service connection 
for a skin condition, the Veteran asserted in his July 2006 
claim that this skin condition began in 1966.  

A review of the Veteran's service treatment records reveals 
that he was treated for cellulitis without lymphangitis of 
both feet, secondary to trauma, in June 1962; boils on his 
face in June 1963; cellulitis of the fingers and hand in July 
1963; and a heat rash on his stomach in June and July of 
1966.  

A January 2007 VA treatment record reflects that the Veteran 
has been diagnosed with actinic keratosis.  The Veteran also 
reported in this record that he has had lifelong problems 
with skin cracking on his hands.  He was noted as having a 
skin lesion on his face that was not clearing.  In a June 
2006 VA treatment record, the Veteran reported having skin 
lesions to the side of the face and the back of the neck.  In 
an April 1987 letter from VA, the Veteran was informed that 
results from an Agent Orange Registry examination revealed 
that he had dermatitis (chronic eczema), which was not 
related to possible exposure to agent orange exposure.  

The Board notes that, a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As noted above, in Charles v. Principi, 16 Vet. App. 370 
(2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the Veteran was treated for a skin condition 
of some kind during service, has a current skin condition, 
and has reported that he has experienced symptoms of this 
condition since service, an observation which he is competent 
to make, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the Veteran for a 
VA examination to determine whether he has a current skin 
condition involving the neck and bilateral legs and, if so, 
whether this current skin condition involving the neck and 
bilateral legs was caused or aggravated by his active duty 
service, to include in-service exposure herbicides.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).   

The Board notes that the April 1987 letter from VA regarding 
Agent Orange Registry examination results indicated that the 
Veteran's skin condition (dermatitis or chronic eczema) was 
not related to possible exposure to agent orange.  However, 
it still must be determined whether the Veteran has any other 
current skin conditions, to include actinic keratosis or 
lesions on the face and neck, that could be related to his 
active duty.  As such, the Board finds a VA examination must 
be provided with respect to this claim.  

With respect to the Veteran's claim for service connection 
for testicular cancer, the Board notes that the Veteran 
submitted an Authorization and Consent to Release Information 
form in September 2006 with respect to treatment he received 
for hydrocele and hydrocelectomy.  The Veteran listed 
specific dates for this treatment, and it appears he attached 
relevant documents for such treatment to this form.  However, 
with respect specifically to treatment received at Carroll 
County Medical Clinic on April 10, 2000 and April 11, 2000, 
it appears that the record submitted only consists of a bill 
for medical services received on these dates, as opposed to a 
record of the actual treatment administered.  Additionally, 
it does not appear that an attempt to obtain these private 
treatment records has been made by VA.  VA has an obligation 
under the VCAA to assist claimants in obtaining evidence, to 
include relevant records from private medical care providers.  
38 C.F.R. § 3.159 (2008).  Therefore, this issue must be 
remanded in order to attempt to locate any outstanding 
private treatment records from Carroll County Medical Clinic 
relating to the Veteran's claimed testicular cancer. 



Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
private medical records relating to the 
Veteran's hydrocele from Carroll County 
Medical Clinic referred to in the 
September 2006 Authorization and 
Consent to Release Information form.  
These records should be associated with 
the claims file.  If these records are 
unable to be located, a negative 
response from this facility should be 
associated with the claims file.

2.	Schedule the Veteran for an appropriate 
VA examination for his skin condition.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to whether the Veteran 
currently has a skin condition, 
particularly involving the neck and 
bilateral legs.  If so, an opinion 
should be provided as to whether it is 
at least as likely as not that the 
Veteran's current skin condition was 
incurred in or aggravated by a disease 
or injury in service.  The examiner 
should specifically note whether this 
condition was at least as likely as not 
caused by in-service exposure to 
herbicides or agent orange.   
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the October 2008 
supplemental statement of the case 
(SSOC).  If the benefits sought on appeal 
remain denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


